Citation Nr: 1720021	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  12-12 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of an in-service bilateral tubal ligation and post service total hysterectomy with history of endometriosis.

2.  Entitlement to service connection for a scar residual of a total hysterectomy with history of endometriosis.

3.  Entitlement to service connection for an unspecified stomach disability status post-surgery for blocked intestines.

4.  Entitlement to service connection for a gastroesophageal reflux disease (GERD) as secondary to an unspecified stomach disability status post-surgery for blocked intestines and/or secondary to a total hysterectomy.

5.  Entitlement to service connection for a scar, residual of intestinal surgery as secondary to unspecified stomach disability status post-surgery for blocked intestines.
6.  Entitlement to service connection for residuals, right knee injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to January 1983.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) Roanoke, Virginia.  

In February 2015, the appeal was remanded to the RO for further development, which has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  It now returns to the Board for appellate review.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   





REMAND

The appeal was remanded in February 2015 so that VA examinations could be scheduled to assess the nature and etiology of the Veteran's residuals of an in-service tubal ligation and post-service hysterectomy, GERD and other stomach complaints, and right knee disability.  Gynecological and gastrointestinal examinations were performed in April 2015.  The VA gynecological examiner opined that the Veterans's diagnosis of fibroids that resulted in the hysterectomy is not causally related to service or to the tubal ligation and noted that the Veteran was not diagnosed with endometriosis and that such disorder was not the reason for the her hysterectomy.  The examiner also stated that there was no evidence of fibroids during the Veteran's service.  However, the examiner offered no rationale for the opinions.

With respect to the GERD, the examiner noted that medical evidence is silent for the Veteran's self-reported GERD and that the medical literature offers no evidence of GERD beginning during active duty service or being caused by active duty service or of parameters of accepted organic or idiopathic causes.   However, this opinion does not address whether there is a relationship between the Veteran's GERD, other intestinal complaints, and abdominal pain and her in-service tubal ligation.  In light of the above, the Board determines that the VA opinions of record are inadequate and additional VA opinions must be obtained.   Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

With regard to the right knee claim, the Veteran reportedly refused the examination of the right knee, indicating that she was "born with a loose body, and the Army didn't do this" to her.  This comment is in direct opposition to the Veteran's prior statements, as well as with the continued pursuit of her claim after the examination.    The Veteran has not withdrawn the service connection claim for a right knee disability, and in the February 2017 Appellant's Brief, the Veteran's representative continued to argue the issue.  Moreover, the Board notes that service treatment records reflect that the Veteran was examined for right knee pain and locking in July 1981 with a history of having hurt her right knee four years earlier.  At that time, x-rays revealed a loose body in the right knee.  Post-service treatment evidence shows a diagnosis of osteoarthritis.  Therefore, even if the Veteran does not wish to be clinically examined, the Board determines that a VA opinion should be obtained based on the evidence of record as to the nature and etiology of the Veteran's right knee disability.
 
Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Obtain an additional opinion from a physician with sufficient expertise as to the nature and etiology of any gynecological symptoms present during the period of the claims, as well as the enlarged uterus that resulted in the Veteran's hysterectomy. 

All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to any gynecological symptoms present during the period of the claim, as well as the enlarged uterus that led to the Veteran's hysterectomy, as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disorder originated during active service or is otherwise etiologically related to active service, to include related to the in-service activities described in the Veteran's written statements.  For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of the claimed in-service injury or of symptoms experienced during active service and since.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  Obtain an additional opinion from a physician with sufficient expertise as to the nature and etiology of the Veteran's gastrointestinal symptoms of abdominal pain, GERD and any other reported symptoms present during the period of the claim. All pertinent evidence of record must be made available to and reviewed by the examiner.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to any gastrointestinal symptoms of abdominal pain, GERD and any other reported symptoms present during the period of the claim as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disorder originated during active service or is otherwise etiologically related to active service, to include related to the in-service activities described in the Veteran's written statements.  For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of the claimed in-service injury or of symptoms experienced during active service and since.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  Obtain an additional opinion from a physician with sufficient expertise as to the nature and etiology of any right knee disability present during the period of the claim. 

All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to any right knee disability present during the period of the claims as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disorder originated during active service or is otherwise etiologically related to active service, to include related to the in-service activities described in the Veteran's written statements.  For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of the claimed in-service injury or of symptoms experienced during active service and since.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

5.  Readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and her representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).
This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



